         Case 1:21-cv-00512-MV-JFR Document 26 Filed 09/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BOBACK SABEERIN, et al.,

               Plaintiffs,

         vs.                                                Civ. No. 21-cv-00512 MV/JFR

ALBUQUERQUE POLICE DEPARTMENT
DETECTIVE TIM FASSLER, in his individual capacity,
ALBUQUERQUE POLICE DEPARTMENT
DETECTIVE JOHN DEAR, in his individual capacity,
CITY OF ALBUQUERQUE,

               Defendants.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER comes before the Court on United States Magistrate Judge John F.

Robbenhaar’s Proposed Findings and Recommended Disposition (“PFRD”), filed August 17, 2021

(Doc. 25), recommending that the Court grant in part Defendants’ motion to dismiss and grant

Plaintiffs’ motion to remand (Docs. 7, 9). Objections were due by no later than August 31, 2021,

with three additional days permitted for mailing. See Doc. 25. The parties have not filed any

objections, and all deadlines have expired. The failure to make timely objections to the Magistrate

Judge’s Proposed Findings and Recommended Disposition waives appellate review of both factual

and legal questions. United States v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir.

1996).

         IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 25) is adopted.

         IT IS FURTHER ORDERED that Defendants’ motion to dismiss (Doc. 7) is

GRANTED IN PART as to Plaintiffs’ federal claims only. The federal law claims are



                                                1
       Case 1:21-cv-00512-MV-JFR Document 26 Filed 09/13/21 Page 2 of 2




DISMISSED WITH PREJUDICE. That motion (Doc. 7) is DENIED as to Plaintiffs’ state law

claims. Those state law claims are DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to remand (Doc. 9) is GRANTED.

The state law claims shall be remanded to the Thirteenth Judicial District Court, Valencia

County, State of New Mexico.

       IT IS FURTHER ORDERED that this case is dismissed, and judgment shall enter in

Defendants’ favor only as to the federal law claims. The Court will remand the state law claims

by separate order.



                                             ______________________________
                                             MARTHA VAZQUEZ
                                             United States District Judge




                                                2
